ORDER
PER CURIAM.
William G. Jones and Shelbia Jones (hereinafter, “Appellants”) appeal from the trial court’s grant of summary judgment entered in favor of Kirchner Block & Brick, Inc. (hereinafter, “Kirchner”). Appellants claim that Kirchner owed him a duty of care which would have prevented him from coming into contact with electrical lines when raising the bed of his dump truck.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3); ITT Commercial Finance v. Mid-America Marine, 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).